IN THE SUPREME COURT OF TENNESSEE
                               AT KNOXVILLE
                        May 23, 2012 Session Heard at Cookeville1

              STATE OF TENNESSEE v. TRAVIS KINTE ECHOLS

                Appeal by Permission from the Court of Criminal Appeals
                           Criminal Court for Knox County
                         No. 82476     Bobby R. McGee, Judge


                  No. E2009-01697-SC-R11-CD - Filed October 10, 2012


The defendant, convicted of felony murder and sentenced to life in prison, appealed to the
Court of Criminal Appeals alleging a number of errors in the conduct of the trial, particularly
the trial court’s failure to suppress a statement the defendant had made to the police. The
Court of Criminal Appeals ruled that the statement was the product of an unlawful arrest, but
held that the admission of the statement qualified as harmless error. This Court granted the
defendant’s application for permission to appeal in order to determine the propriety of the
defendant’s arrest and to consider whether the Court of Criminal Appeals had used the
appropriate standard of review in its harmless error analysis. Because the arrest of the
defendant was supported by probable cause and there was no other prejudicial error during
the course of the trial, the judgment is affirmed.

      Tenn. R. App. P. 11; Judgment of the Court of Criminal Appeals Affirmed

G ARY R. W ADE , C.J., delivered the opinion of the Court, in which J ANICE M. H OLDER,
C ORNELIA A. C LARK, W ILLIAM C. K OCH, J R., and S HARON G. L EE, JJ., joined.

Robert L. Jolley, Jr., Knoxville, Tennessee, for the appellant, Travis Kinte Echols.

Robert E. Cooper, Jr., Attorney General and Reporter; William E. Young, Solicitor General;
John H. Bledsoe and Mark A. Fulks, Senior Counsel; Randall E. Nichols, District Attorney
General; and Philip Morton, Assistant District Attorney General, for the appellee, State of
Tennessee.




       1
          Oral argument was heard in this case on May 23, 2012, in Cookeville, Putnam County, Tennessee,
as part of this Court’s S.C.A.L.E.S. (Supreme Court Advancing Legal Education for Students) project.
                                           OPINION
       On June 18, 2005, the Knoxville Police Department responded to a report of a
shooting incident at parking lot C of the Townview Towers apartment complex in Knoxville.2
The police found the victim, later identified as Robert Steely, a sixty-seven-year-old antique
car dealer, slumped over in the driver’s seat of a restored red and white 1958 Buick. The
victim’s wallet was missing, and he had bullet wounds in the chest. He later died at the
University of Tennessee Hospital. The keys to the Buick were in the ignition, but the engine
was off and the windows were down. Police discovered a loaded .38 Titan Tiger (“.38
Special”) revolver underneath the victim’s left arm. The weapon contained five live rounds
and one spent round. Two .22 caliber cartridge cases were located on the pavement near the
Buick. Police found a .22 caliber bullet behind the passenger door panel of the Buick and
a .38 caliber bullet, later determined to have been fired from the victim’s gun, lodged in a
vehicle nearby.

       Investigator Steve Still of the Knoxville Police Department interviewed several
individuals at the crime scene who had heard gunshots, but none had witnessed the shooting.
The police also found the victim’s fingerprints on the outside of the Buick, and those of
Rebecca Ann Carpenter on the passenger side window frame and on a soft drink can.
Testing of the three .22 caliber bullets, two of which were recovered from the victim’s chest,
produced inconclusive results. Although an expert was unable to determine whether they
were fired from the same gun, the markings indicated that the bullets could have been fired
from either a pistol, a semi-automatic revolver, or a rifle. Testing by the Tennessee Bureau
of Investigation Crime Laboratory confirmed that the victim could have fired a weapon “or
was near a gun when it fired.”

       Early in the investigation, Investigator Still received information from an unnamed
source that Amanda Harshaw, a resident in unit D218 at the apartment complex, had
permitted a black male named “Travis,” who had a missing front tooth, to use her telephone
shortly after the shooting took place. When questioned, Ms. Harshaw confirmed that she had
overheard Travis say that he had shot someone in parking lot C who had a lot of money in
his possession. Eight days after the shooting, Investigator Still received information from
the same unnamed person that “Travis” had returned to Ms. Harshaw’s apartment. Sergeant
Tony Willis and several other officers were dispatched to the apartment. According to
Sergeant Willis, a “female,” presumably Ms. Harshaw, answered the door and gave him
permission to search. Travis Kinte Echols (“the Defendant”), who matched the description
Ms. Harshaw had given Investigator Still, was found in the bathroom of the apartment.
Officers handcuffed the Defendant, who identified himself as Travis Brabson, and took him

       2
          We refer to the apartment complex by its actual name, “Townview Towers,” although portions of
the record identify it as “Town View Towers.”

                                                  -2-
into custody. Before the Defendant was questioned, Sergeant Willis learned that there was
an outstanding warrant for a “Travis Brabson” for failure to appear in court.

       Investigator Still advised the Defendant of his Miranda rights and conducted a
videotaped interview. After acknowledging that he knew the victim had fired his weapon,
Investigator Still informed the Defendant that his statement could make a difference between
a possible life sentence and some other less onerous form of punishment. Eventually, the
Defendant admitted shooting the victim, but asserted that he had acted in self-defense. He
explained that after the shooting he had thrown the gun in a quarry located in Halls. He
showed Investigator Still where he claimed to have disposed of the weapon, but it was never
found.3 Afterward, the Defendant was returned to the police station, the interview was
concluded, he was charged, and placed in jail.

                                  Suppression Hearing
       After being indicted for felony murder during the perpetration of a robbery, the
Defendant moved to suppress the statement he had made to law enforcement officers,
claiming that the statement was the product of an unlawful detention and arrest. The trial
judge at that time, Kenneth F. Irvine, Jr., denied the motion. When Judge Irvine was
succeeded in office by Judge Bobby R. McGee, the Defendant renewed the motion to
suppress.

        At the second suppression hearing, Investigator Still testified that during the week
after the shooting, he discovered an individual who claimed to have learned that a man
named “Travis” had admitted shooting somebody in lot C in a telephone call made from
apartment D218 of Townview Towers. At that time, the police were not investigating any
other shootings in lot C. Investigator Still interviewed Ms. Harshaw, the occupant of the
apartment, and she confirmed that at some point after the shooting she had allowed a black
male named “Travis,” who was missing a front tooth, to use her telephone and that she had
overheard him say he had shot someone in lot C. Ms. Harshaw assured Investigator Still that
she would contact him if “Travis” showed up at her apartment again. On the night of June
26, 2005, the same individual who had referred Investigator Still to Ms. Harshaw called him
while he was off duty to report that “Travis” was at apartment D218. Investigator Still then
contacted Sergeant Tony Willis and asked him to go to Ms. Harshaw’s apartment. A short
while later, after the Defendant was taken into custody and transported to the jail,
Investigator Still advised him of his rights and obtained a signed waiver before conducting
an interview. When the Defendant indicated that he had a prior arrest in Anderson County,
officials obtained his social security number and found several arrest records in the name of
Travis Echols.

       3
           Divers searched the quarry but were unable to recover the gun.

                                                    -3-
       Sergeant Willis testified at the hearing that on June 26, 2005, he was on patrol duty
when he received information from Investigator Still that the primary suspect in the lot C
homicide was in apartment D218 at Townview Towers. Investigator Still described the
suspect as an African-American male named “Travis” who was missing a front tooth. When
Sergeant Willis and other officers arrived at the apartment, they were given permission by
“a white female” to conduct a search. Sergeant Willis described her as “extremely nervous.”
Sergeant Willis found no one in the kitchen, living room, or the bedroom, but the bathroom
door was closed. He directed the Defendant, who was inside, to come out. When the
Defendant did so, he was ordered to the floor and handcuffed. The Defendant matched the
description provided by Investigator Still and identified himself as Travis Brabson. While
he was being taken to jail, which was only minutes away, Sergeant Willis learned that there
was an outstanding arrest warrant for failure to appear on a misdemeanor drug citation in the
name of Travis Brabson.

       At the conclusion of the hearing, Judge McGee denied the motion to suppress, holding
that the officer “had reasonable suspicion to justify a brief detention” and, for safety
purposes, “to cuff him and take him into custody.” While observing that the probable cause
necessary to justify an arrest warrant was “pretty close,” Judge McGee held that even if the
police had insufficient information, the arrest was valid because the police soon learned of
the warrant for the Defendant’s arrest for his failure to appear in another case. Judge McGee
also ruled that the Defendant’s statement was not the product of coercion or intimidation.

                                             Trial
        At trial, the victim’s daughter, Darlene Thomas, portrayed her father as an army
veteran and a hard-working, family man who cared for his disabled wife for some twenty-one
years prior to her death. She testified that the victim bought and restored antique cars as a
hobby. She further testified that he always carried a wallet and that “[h]e might have seven
or eight thousand dollars on him at one time.” She stated that he typically had a handgun
either in his pocket or under the front seat of his car, even though he did not have a permit.
Ms. Thomas also stated that the victim had a girlfriend whom she had never met.

        George Hammontree testified that on the date of the murder he had attended a birthday
party at Townview Towers. He recalled that when he returned to his car for cigarettes, he
dropped them to the floorboard and was reaching down to retrieve them when someone
yelled, “Give it up[, g]ive it up.” He then saw two black males and one white female next
to a red and white car. He testified that one of the males, who had “dreadlocks,” pointed a
rifle at an older man who was seated in the vehicle with his hands in the air. When
Hammontree saw the rifle, he moved to the floor of his van and then heard “pat, pat, pat,
boom”—the sounds of “three small [shots] and then one big one.” Hammontree, who
claimed to be familiar with weapons, testified that the first three shots were fired from a .22

                                              -4-
caliber automatic rifle whereas the final shot had come from a larger caliber gun. When he
heard no more gunshots, Hammontree looked up and saw the female running with so much
effort that she lost her tennis shoes. He recalled that the two males ran down a bank.
Hammontree claimed that he was so scared by the shooting, he returned to the party and
chose not to make a statement to police officers who later arrived at the scene.

       One or two weeks later, Hammontree contacted Investigator Still and identified the
Defendant from a photographic lineup as the individual who had shot the victim. At trial,
Hammontree again identified the Defendant as the assailant, claiming “a hundred percent”
certainty. On cross-examination, however, Hammontree acknowledged that during the
Defendant’s preliminary hearing, he had identified another individual as the person who fired
the shots. He explained, however, that “[t]hey both look alike[,] . . . both had their hair
poofed out” and that he had “just [made] a mistake” at the hearing as a result of his
nervousness. Hammontree also admitted that he had a criminal record, including convictions
for aggravated burglary, theft, and criminal impersonation. While acknowledging that
forgery and theft charges were pending against him, he claimed that he was not promised
anything by the State in return for his testimony against the Defendant.4

        Rebecca Ann Carpenter, who sometimes worked as a prostitute and admitted to
having a drug problem, testified that she had gone to Townview Towers to purchase drugs
on the morning of the shooting. She stated that later that day, in a different part of town, she
approached the victim because he had motioned for her to come to his car. She claimed that
even though the victim had mistaken her for someone else, she spoke to the victim and then
asked for a ride in his restored car. The victim agreed to drive her home and, according to
Ms. Carpenter, offered to take her to his residence for drinks. She denied that they ever
discussed sex. When she asked for “pot,” the victim drove her to Townview Towers and
removed eighteen dollars from his wallet, which, she said, contained “[l]ots of money.”
Upon arriving at the apartment complex, Ms. Carpenter walked down the steps into a
corridor and recognized the Defendant as the person who had sold her crack cocaine earlier
that morning. When Ms. Carpenter returned to the victim’s car to ask for more money, she
saw the Defendant point a silver and black, long-barrel weapon at the victim. Ms. Carpenter
described the Defendant as a black male, with “long hair,” “[k]ind of a fro like,” and “[k]ind
of frizzy looking,” and possibly having a mustache. She claimed that she did not hear the
Defendant say “give it up” and did not remember seeing the victim put his hands up in the
air. She testified that when she heard the first gunshot she “hit the ground,” and, when the
firing ceased after four or five more shots, she reached in through the victim’s open car


       4
         Later, when the charges against Hammontree were dismissed by the State, the trial court denied
the Defendant’s request to so inform the jury.

                                                  -5-
window, grabbed her purse from the passenger seat, and ran away. She claimed that the
victim’s wallet was still in his back pocket when she fled. She did not recall any other person
besides the Defendant being near the scene of the shooting.

       Ms. Carpenter further testified that as she fled down some steps after the shooting, she
ran into the Defendant, who instructed her to go back and look for the shells from his gun.
Ms. Carpenter stated that she ran out of her flip-flops as she returned to the scene and
pretended to look for the shells, but became fearful and ran back down the steps. She
claimed that the Defendant then told her to return to the vehicle and wipe away her
fingerprints. Ms. Carpenter testified that she only pretended to follow the Defendant’s
instructions and did not wipe away her prints. Ms. Carpenter explained that she hid in the
apartment complex for a period of time after the Defendant had left. Several weeks later, she
told Investigator Still what had happened and identified the Defendant from a photographic
lineup. When asked to make an identification of the Defendant during the trial, however,
Ms. Carpenter testified that she was unable to because she could not “see good without [her]
glasses.” On cross-examination, Ms. Carpenter admitted to having a conviction for
tampering with government records.

        James Blackwell, who had been incarcerated with the Defendant at the Knox County
penal farm, was serving a federal sentence for cocaine distribution at the time of the trial.
Called as a witness by the State, he testified that the Defendant had informed him that he was
facing twenty-five years to life for shooting and killing a man in self-defense. According to
Blackwell, the Defendant confided that he was arranging for the man to buy drugs from his
cousin, but when he saw how much money the man had, he armed himself with a .22 caliber
rifle and then robbed him of almost ten thousand dollars. Blackwell recalled that the
Defendant claimed that he shot the man only because the man had shot at him first.
Blackwell stated that the Defendant referred to the money as “a knot,” which he described
as “[a] big wad of cash,” and remembered that the Defendant had said he planned to use the
money to pay for his attorney. He also recalled the Defendant saying that he tossed the gun
into the river under the James White Parkway. On cross-examination, Blackwell admitted
that he had entered into a plea agreement on his federal charge and that the plea agreement
had set out the “nature, extent, and value of [his] cooperation” in this case. He conceded that
the federal prosecutor had requested a downward departure from the federal sentencing
guidelines as part of that plea agreement.

      The Defendant, who testified in his own defense, first attempted to explain his use of
two surnames. He claimed that at the age of fifteen his name was legally changed from
Echols to Brabson. He explained that he did not change the name on his driver’s license
because he did not have the court order at the time he renewed his license. He further
maintained that he signed “Echols” after his arrest only because he was charged under the

                                              -6-
name Echols.

        The Defendant testified that on the date of the shooting, he was selling drugs at
Townview Towers when he saw a red and white car driven by the victim, who was white,
and occupied by a white female enter into the parking lot. He explained “[n]ot too many
white people just pull into [Townview Towers] unless they was looking for crack cocaine.”
The Defendant stated that when the female stepped out of the car, he first asked her for a
cigarette, which he described as a customary “ice breaker” before a drug transaction, but she
kept going and did not respond. He claimed that when he then asked the victim if he could
have a cigarette, the victim “freaked out,” reached under his seat for a gun, and, as the
Defendant ran for cover, fired a shot. The Defendant admitted that he then took a gun from
his back pocket and, fearing the victim might shoot again, fired three or four shots in his
direction. He contended that he never ordered the victim to put his hands in the air. The
Defendant denied that he robbed the victim and testified that after the shooting, he took his
rental car, drove to a quarry in Halls, and threw the pistol into the water. He also contended
that he never spoke to Blackwell, whom he had identified as a federal inmate by his beige
uniform, because federal prisoners at the penal farm were known to cooperate with the
police. He further denied that he had ever worn dreadlocks.

        The jury returned a verdict of guilt for felony murder during the perpetration of a
robbery, and the trial court imposed a sentence of life imprisonment. State v. Echols, No.
E2009-01697-CCA-R3-CD, 2011 WL 2418737, at *1 (Tenn. Crim. App. June 14, 2011).
On direct appeal, the Court of Criminal Appeals determined that the Defendant’s statement
should have been suppressed because (1) his arrest and detention prior to the statement were
not supported by probable cause; and (2) that there was not a sufficient attenuation between
the unlawful arrest and the statement. Id. at *13-14. The Court affirmed the conviction,
however, because it determined that the erroneous admission of the statement had no effect
on the verdict under the standard set out in Tennessee Rule of Appellate Procedure 36(b).5
Id. at *14.

       This Court granted the Defendant’s Rule 11 application primarily to consider
(1) whether the police had either reasonable suspicion to detain or probable cause to arrest
the Defendant; and (2) whether the Court of Criminal Appeals should have evaluated the trial
court’s error in admitting the Defendant’s statement under the non-structural constitutional
standard, requiring a finding of harmless error beyond a reasonable doubt, rather than the


        5
          Tennessee Rule of Appellate Procedure 36(b) provides that “[a] final judgment from which relief
is available and otherwise appropriate shall not be set aside unless, considering the whole record, error
involving a substantial right more probably than not affected the judgment or would result in prejudice to
the judicial process.”

                                                   -7-
standard for non-constitutional errors set out in Tennessee Rule of Appellate Procedure
36(b).6 The Court has also chosen to address issues relating to the validity of the Defendant’s
waiver of his Miranda rights, the State’s peremptory challenge of a prospective juror, the
sufficiency of the evidence, and limitations on cross-examination. In our view, the Court of
Criminal Appeals satisfactorily addressed and rejected the Defendant’s claims as to the
remaining issues: (1) the admission of evidence that the victim carried a wallet and large
sums of cash; (2) the duty of the State to disclose exculpatory evidence; (3) the denial of a
mistrial for comments made by the State during opening statement; and (4) the admission of
re-enactment photographs. See Echols, 2011 WL 2418737, at *16-18, *21-22, *24-25.

                                              I.
       The Defendant argues that the Court of Criminal Appeals correctly determined that
the police officers did not have probable cause for the arrest and erred only by finding that
the admission of his statement, although the product of an unlawful arrest, had no effect on
the results of the trial. His argument is based, in part, on the fact that the individual who
provided Investigator Still with the name of Ms. Harshaw was not identified during the
course of the trial and, further, that Investigator Still did not offer specific proof as to
whether Ms. Harshaw had a criminal history. The Defendant also describes Sergeant Willis’
conduct as based upon “scant information,” arguing that at the time he was arrested, he had
not been linked to any specific shooting.

       As an alternative ground for the suppression of his statement to Investigator Still, the
Defendant argues that the waiver of his Miranda rights was not knowingly, intelligently, and
voluntarily made. In support of this claim, the Defendant asserts that after his arrest, he was
taken “in the middle of the night” to a small room at the police department and instructed by
an armed officer to initial and sign the waiver of rights form even though the Defendant
could neither read nor write well. The Defendant further complains that he was improperly
influenced by Investigator Still’s suggestion that telling his side of the story might be the
difference between a short period of incarceration or one for life.

       Initially, the standard of review applicable to suppression issues is well established.
When the trial court makes findings of fact at the conclusion of a suppression hearing, they
are binding upon this Court unless the evidence in the record preponderates against them.
State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Questions of credibility of the witnesses,


        6
          As explained below, we have determined that there was probable cause for the warrantless arrest
of the Defendant and that the Defendant knowingly, intelligently, and voluntarily waived his Miranda rights.
Accordingly, the admission of his statement to Investigator Still was not erroneous, and we need not address
whether the Court of Criminal Appeals should have evaluated the error under the harmlessness standard for
non-structural constitutional errors.

                                                    -8-
the weight and value of the evidence, and resolution of conflicts in the evidence are matters
entrusted to the trial judge as the trier of fact. Id. The party prevailing in the trial court is
entitled to the strongest legitimate view of the evidence adduced at the suppression hearing
as well as all reasonable and legitimate inferences that may be drawn from that evidence. Id.

       Our review of a trial court’s application of law to the facts is de novo with no
presumption of correctness. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Further, when
evaluating the correctness of the ruling by the trial court on a motion to suppress, appellate
courts may consider the entire record, including not only the proof offered at the hearing, but
also the evidence adduced at trial. State v. Thacker, 164 S.W.3d 208, 248 (Tenn. 2005);
State v. Henning, 975 S.W.2d 290, 297-99 (Tenn. 1998); see also 6 Wayne R. LaFave,
Search and Seizure: A Treatise on the Fourth Amendment § 11.7(d), at 456-59 (4th ed. 2004)
[hereinafter LaFave].

                                       A. Probable Cause
        Both the state and federal constitutions protect against unreasonable searches and
seizures; the general rule is that a warrantless search or seizure is presumed unreasonable and
any evidence discovered is subject to suppression. See U.S. Const. amend. IV (“The right
of the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures, shall not be violated . . . .”); Tenn. Const. art. I, § 7 (“[T]he people
shall be secure in their persons, houses, papers and possessions, from unreasonable searches
and seizures . . . .”). This Court has recognized three categories of police interventions with
private citizens: (1) a full-scale arrest, which requires probable cause; (2) a brief
investigatory detention, requiring reasonable suspicion of wrongdoing; and (3) a brief police-
citizen encounter, requiring no objective justification. State v. Daniel, 12 S.W.3d 420, 424
(Tenn. 2000). “While arrests and investigatory stops are seizures implicating constitutional
protections, consensual encounters are not.” State v. Nicholson, 188 S.W.3d 649, 656 (Tenn.
2006).

        A full-scale arrest supported by probable cause is, of course, an exception to the
warrant requirement. State v. Hanning, 296 S.W.3d 44, 48 (Tenn. 2009) (citing Brown v.
Illinois, 422 U.S. 590, 598 (1975)). “Probable cause . . . exists if, at the time of the arrest,
the facts and circumstances within the knowledge of the officers, and of which they had
reasonably trustworthy information, are ‘sufficient to warrant a prudent [person] in believing
that the [defendant] had committed or was committing an offense.’” State v. Bridges, 963
S.W.2d 487, 491 (Tenn. 1997) (second alteration in original) (quoting Beck v. Ohio, 379
U.S. 89, 91 (1964)); see also State v. Richards, 286 S.W.3d 873, 879 (Tenn. 2009) (“[T]he
‘prudent person’ standard provides the best guidance for law enforcement officers and
reviewing courts.”). “Probable cause must be more than a mere suspicion.” State v.
Lawrence, 154 S.W.3d 71, 76 (Tenn. 2005) (citing State v. Melson, 638 S.W.2d 342, 350

                                               -9-
(Tenn. 1982)). Nevertheless, probable cause “‘deal[s] with probabilities[,] . . . not
technical[ities,] . . . the factual and practical considerations of everyday life on which
reasonable and prudent [persons] . . . act.’” State v. Day, 263 S.W.3d 891, 902 (Tenn. 2008)
(quoting Brinegar v. United States, 338 U.S. 160, 175 (1949)).

        In addition, the existence of probable cause depends upon the accumulated
information known to law enforcement. LaFave § 3.5(b), at 273-85. Information within the
collective knowledge of law enforcement may properly factor into the probable cause
inquiry, however, only if there exists a sufficient nexus of communication between the
arresting officer and another officer with knowledge of the information in question. Such
a nexus may be found when one officer relays information to another officer or when an
officer directs or requests that another officer take action.7 Id. § 3.5(a)-(b), at 269-74.

        Further, Tennessee Code Annotated section 40-7-103(a) (2006) authorizes a felony
arrest based upon “reasonable cause”:

        (a) An officer may, without a warrant, arrest a person:

        ....

        (3) When a felony has in fact been committed, and the officer has reasonable
        cause for believing the person arrested has committed the felony[.]

In determining whether there exists a proper basis for arrest, our courts have not
distinguished between the statutory term “reasonable cause” and the more traditional term
“probable cause.” See Melson, 638 S.W.2d at 350.

        An arrest is defined as “‘the taking, seizing, or detaining of the person of another,
either by touching or putting hands on him, or by any act which indicates an intention to take
him into custody and subject the person arrested to the actual control and will of the person
making the arrest.’” State v. Crutcher, 989 S.W.2d 295, 301 (Tenn. 1999) (quoting West v.
State, 425 S.W.2d 602, 605 (Tenn. 1968)); see also LaFave § 5.1(a), at 7-14. While an arrest
may occur without formalities such as station house booking or an explicit declaration by an

        7
          We also note that an arresting officer’s reliance on information provided by another officer will
not prevent the exclusion of evidence if the collective knowledge of law enforcement falls short of
establishing probable cause. See Whiteley v. Warden, 401 U.S. 560, 568 (1971) (“[A]n otherwise illegal
arrest cannot be insulated from challenge by the decision of the instigating officer to rely on fellow officers
to make the arrest.”), overruled in part by Arizona v. Evans, 514 U.S. 1, 13-14 (1995) (holding that evidence
improperly seized based on incorrect information was not subject to suppression because the erroneous
information resulted from clerical errors of court employees).

                                                     -10-
officer that a person is under arrest, “there must be actual restraint on the arrestee’s freedom
of movement under legal authority of the arresting officer.” Crutcher, 989 S.W.2d at 301-02.
As with any seizure, “the litmus test is the objective belief of a reasonable person in the
position of the defendant, not that of the officer.” State v. Williams, 185 S.W.3d 311, 318
(Tenn. 2006).

       Under the circumstances developed at trial, we begin with the proposition that the
Defendant was placed under arrest at Ms. Harshaw’s apartment. Multiple officers were
present. The Defendant was ordered from the bathroom, required to lie on the floor, and then
placed in handcuffs. As observed by the Court of Criminal Appeals, this qualified as a “full-
blown arrest,” not a brief investigatory detention as ruled by the trial court. Echols, 2011 WL
2418737, at *12. The significant question, therefore, is whether the police had the requisite
probable cause to justify the arrest. Although the trial court may have accurately described
the issue as “close,” we believe that all of the information available to the police provided
a proper basis for the arrest.

        Initially, if an ordinary citizen provides information relied upon for probable cause,
no showing of the informant’s basis of knowledge or veracity is required. Melson, 638
S.W.2d at 354-56; State v. Smith, 867 S.W.2d 343, 347 (Tenn. Crim. App. 1993) (holding
that a “citizen informant”—such as a victim or bystander witness—who provides information
for a search warrant affidavit is entitled to a presumption of reliability). It is only when “the
arresting officers rely in part on information from an informant from the criminal
milieu[ that] they must be able to demonstrate that the informant (1) has a basis of knowledge
and (2) is credible or his information is reliable.” State v. Lewis, 36 S.W.3d 88, 98 (Tenn.
Crim. App. 2000); see also State v. Jacumin, 778 S.W.2d 430, 436 (Tenn. 1989) (adopting
the two-prong test in Aguilar v. Texas, 378 U.S. 108 (1964), and Spinelli v. United States,
393 U.S. 410 (1969), for evaluating information in a search warrant affidavit provided to law
enforcement by informants). In the absence of any information as to whether an anonymous
informant is a citizen-informant, the reliability of the informant may not be presumed. See
State v. Carter, 160 S.W.3d 526, 534 (Tenn. 2005).

        In this instance, the record does not disclose information sufficient to determine
whether the unidentified source who referred Investigator Still to Ms. Harshaw qualified as
a citizen-informant. The fact that the unidentified source may not be presumed reliable,
however, does not affect the probable cause determination under the facts of this case.
Investigator Still used the information from the unidentified source only as a lead to
investigate the shooting by interviewing Ms. Harshaw. Ms. Harshaw herself then provided
Investigator Still with a description of the Defendant and described the phone conversation
in which he admitted to shooting someone in parking lot C at Townview Towers. Moreover,
the statement from Ms. Harshaw to Investigator Still substantiated the basis of the

                                              -11-
unidentified informant’s knowledge and accredited her claims.

        As to Ms. Harshaw, we find there are sufficient facts to conclude that she was a
citizen-informant. Investigator Still identified Ms. Harshaw at the suppression hearing, and
he testified that when he checked her background, he found no criminal history. He further
verified that he had spoken with her in person at her place of employment, at which time she
verified that she lived in an apartment at the Townview Towers and provided the information
regarding the phone conversation she overheard. These facts qualify Ms. Harshaw as a
citizen-informant entitled to a presumption of reliability. See Melson, 638 S.W.2d at 354-56.

        Furthermore, the information provided by Ms. Harshaw, combined with the other facts
within the officers’ collective knowledge, supplied probable cause to arrest the Defendant.
The unidentified source informed Investigator Still a few days after the shooting that Ms.
Harshaw had overheard the Defendant admit to shooting someone in lot C at the Townview
Towers. Investigator Still, acting on the tip, interviewed Ms. Harshaw, who confirmed that
she had overheard “Travis”—whom she described as a black male with a missing front
tooth—admit to shooting someone in the parking lot of the apartment complex. Within a few
days, the same unnamed source telephoned Investigator Still to report that “Travis” was at
Ms. Harshaw’s apartment. Investigator Still, who was off duty at the time he received the
call, informed Sergeant Willis that the primary suspect in the shooting was at apartment
D218 in the Townview Towers. Investigator Still provided Sergeant Willis with the
description of the suspect and asked him to “locate [Travis] and detain him.” When he
arrived at the apartment, Sergeant Willis asked for and received permission from Ms.
Harshaw to conduct a search. When Sergeant Willis discovered that someone was in the
bathroom, he directed that person to come out. At that point, the Defendant, a black male
with a missing or broken front tooth, emerged from the bathroom, and, during the course of
the arrest, identified himself as “Travis Brabson.” At all times from the death of the victim
until the Defendant’s arrest, no other homicides at lot C were under investigation. Further,
there had been no other shootings at lot C during the week after the crime.

       From all of this, we conclude that based upon the evidence submitted at the
suppression hearing and the trial, the collective knowledge of Investigator Still and Sergeant
Willis qualified as “‘reasonably trustworthy information’” from which a prudent person
could infer that the Defendant had committed an offense. Day, 263 S.W.3d at 902 (quoting
Brinegar, 338 U.S. at 175-76). The police, therefore, had a proper basis for the arrest.

                             B. Waiver of Miranda Rights
      The Defendant also argues that he did not voluntarily waive his Miranda rights. It is
the duty of the trial judge to determine the voluntariness and the admissibility of a
defendant’s pretrial statement. State v. Pursley, 550 S.W.2d 949, 952 (Tenn. 1977). In

                                             -12-
Miranda v. Arizona, 384 U.S. 436, 444 (1966), the United States Supreme Court ruled that
before a custodial interrogation, police officers must advise a defendant of the right to remain
silent and the right to counsel. If these warnings are not given, any statement elicited from
a defendant is not admissible in the prosecution’s case-in-chief at trial. Dickerson v. United
States, 530 U.S. 428, 443-44 (2000); Stansbury v. California, 511 U.S. 318, 322 (1994). A
defendant’s rights to counsel and against self-incrimination may be waived as long as the
waiver is made “voluntarily, knowingly, and intelligently.” Miranda, 384 U.S. at 479; State
v. Mann, 959 S.W.2d 503, 529 (Tenn. 1997). In determining whether a waiver of Miranda
rights was voluntary, knowing, and intelligent, the totality of the circumstances must be
examined. State v. Callahan, 979 S.W.2d 577, 581 (Tenn. 1998); State v. Bush, 942 S.W.2d
489, 500 (Tenn. 1997). Certain factors apply in the determination of whether a waiver of
Miranda rights qualifies as voluntary, knowing, and intelligent: the age and background of
the defendant; his education and intelligence level; his reading and writing skills; his
demeanor and responsiveness to questions; his prior experience with the police; any mental
disease or disorder; any intoxication at the time of the waiver; and the manner, detail, and
language in which the Miranda rights were explained. See State v. Blackstock, 19 S.W.3d
200, 208 (Tenn. 2000); Callahan, 979 S.W.2d at 583 (discussing waiver of Miranda rights
by juvenile).

        The record establishes that Investigator Still read to the Defendant all of the rights
outlined in Miranda. When the Defendant hesitated before signing the form, Investigator
Still informed him that he could stop the interview at any time. The Defendant then signed
the form, as requested. The Defendant was twenty-six years of age at the time of the
interview, was a high school graduate, and had experienced previous encounters with law
enforcement. The length of his detention prior to the interview was relatively brief. The
Defendant was neither intoxicated nor ill at the time of his statement. Nothing indicated that
he suffered from any mental disorder. Further, there was no suggestion of police abuse or
threats. In our view, the trial court and the Court of Criminal Appeals properly found that
the Defendant had knowingly, intelligently, and voluntarily waived his rights under Miranda.

                                                 II.
        The Defendant next argues that the State, by peremptory challenge, improperly
removed one of only two African Americans on the prospective juror list. In response, the
State submits that the challenge was not discriminatory. During voir dire, the State utilized
a peremptory challenge to excuse an African-American woman as a prospective juror. The
Defendant challenged the State’s use of the peremptory challenge, pointing out that she was
one of only two African Americans on the panel. While acknowledging that no specific
questions had been asked of the prospective juror, the State explained that she had failed to
make eye contact when examined, had “asked the court officer something,” and was “rocking
back . . . in her chair and fidgeting,” and, therefore, the State had “sense[d] that she [did not]

                                              -13-
want to be [there] . . . to the level of almost being angry about still being seated.” The
Defendant pointed out that there were other potential jurors who had vocalized a desire to
be excused from jury service and were denied, whereas the prospective juror at issue had not
made any objections.

        In Batson v. Kentucky, 476 U.S. 79, 89 (1986), the United States Supreme Court held
that the prosecutor’s use of peremptory challenges to intentionally exclude jurors of the
defendant’s race violates his right to equal protection under the Fourteenth Amendment to
the United States Constitution. Five years later, in Powers v. Ohio, 499 U.S. 400, 409
(1991), the Court eliminated the requirement that any wrongfully excluded juror be of the
same race as the defendant in order to merit protection under the rule. See also State v.
Ellison, 841 S.W.2d 824, 826 (Tenn. 1992). Under Powers, a defendant establishes a prima
facie case of purposeful discrimination merely by demonstrating that the prosecution
excluded members of a cognizable racial group from the jury pool. Ellison, 841 S.W.2d at
826 (citing Powers, 499 U.S. at 416). If a defendant establishes a prima facie case of
impermissible discrimination, the State must provide a race-neutral explanation for the
challenges at issue. State v. Kiser, 284 S.W.3d 227, 255-56 (Tenn. 2009). If the State offers
a race-neutral explanation, the trial court must “determine, ‘from all of the circumstances,
whether the defendant has established purposeful discrimination.’”8 Id. (quoting State v.
Hugueley, 185 S.W.3d 356, 368 (Tenn. 2006)). “The trial court may not simply accept a
proffered race-neutral reason at face value but must examine the prosecutor’s challenges in
context to ensure that the reason is not merely pretextual.” Id. (quoting Hugueley, 185
S.W.3d at 368). We have emphasized that under the Batson rule, trial courts “must carefully
articulate specific reasons for each finding on the record, i.e., whether a prima facie case has
been established; whether a neutral explanation has been given; and whether the totality of
the circumstances support a finding of purposeful discrimination.” Hugueley, 185 S.W.3d
at 369 (quoting Woodson v. Porter Brown Limestone Co., 916 S.W.2d 896, 906 (Tenn.
1996)).

        In this instance, the trial court did not expressly find that the Defendant had made a


        8
          Analogizing to case law applying Title VII of the Civil Rights Act of 1964, codified at 42 U.S.C.
§ 2000e et seq. (1982), the Court in Batson suggested that decisions involving disparate treatment claims in
the employment context “have explained the operation of prima facie burden of proof rules.” 476 U.S. at
94 n.18. In Gay v. Waiters’ & Dairy Lunchmen’s Union, Local No. 30, 694 F.2d 531, 540 (9th Cir. 1982),
the court held that whether the “proof established a prima facie case thus shifting the burden . . . is a legal
conclusion freely reviewable on appeal.” When the trial court’s findings are based on the credibility of
witnesses, however, the standard of review is whether the decision was clearly erroneous. See Sherpell v.
Humnoke Sch. Dist. No. 5 of Lonoke Cnty., 874 F.2d 536, 539 (8th Cir. 1989); Barnes v. Small, 840 F.2d
972, 976 (D.C. Cir. 1988). This standard of review extends to the trial court’s evaluation of a prosecutor’s
credibility in ruling on a Batson claim. Kiser, 284 S.W.3d at 255-56.

                                                     -14-
prima facie case of purposeful discrimination but considered the State’s explanation and
upheld the challenge to the prospective juror as race neutral. The trial judge stated, “I’ve
noticed also some of the things [the State] is talking about. [The prospective juror] has
gotten the officer’s attention a couple of times.” In making the ruling, the trial judge
explained that the prospective juror appeared to be anxious and that “she had, in fact, asked
permission to leave the courtroom.” In our view, the totality of the circumstances does not
support a finding of purposeful discrimination. The trial court properly overruled the
Defendant’s objection to the peremptory challenge.

                                            III.
       The Defendant also argues that the evidence was insufficient to establish that the
Defendant killed the victim during the perpetration of a robbery. He submits that there exists
reasonable doubt as to whether the shooting was in self-defense rather than during the
perpetration of a robbery.

        Traditional principles apply to the appellate review of challenges to the sufficiency
of the convicting evidence. Initially, a guilty verdict “shall be set aside if the evidence is
insufficient to support the finding by the trier of fact of guilt beyond a reasonable doubt.”
Tenn. R. App. P. 13(e). Further, “the State must be afforded the strongest legitimate view
of the evidence and all reasonable inferences that may be drawn therefrom.” State v.
Vasques, 221 S.W.3d 514, 521 (Tenn. 2007) (citing State v. Cabbage, 571 S.W.2d 832, 835
(Tenn. 1978)). The jury, as the trier of fact, is empowered to assess the credibility of the
witnesses, to address the weight to be given their testimony, and to reconcile any conflicts
in the proof. State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State,
575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). The relevant question is whether, after
reviewing the evidence in the light most favorable to the State, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt. Jackson v.
Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e). “Because a verdict of
guilt removes the presumption of innocence and raises a presumption of guilt, the criminal
defendant bears the burden on appeal of showing that the evidence was legally insufficient
to sustain a guilty verdict.” State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009) (citing State
v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).

        The State presented direct evidence of the Defendant’s guilt and also offered
circumstantial evidence. A criminal offense may, of course, be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). Ultimately,
however, the jury must decide the significance of the circumstantial evidence, as well as
“‘[t]he inferences to be drawn from such evidence, and the extent to which the circumstances
are consistent with guilt and inconsistent with innocence.’” State v. Rice, 184 S.W.3d 646,
662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)). We may

                                              -15-
not substitute our own inferences for those drawn by the trier of fact. State v. Lewter, 313
S.W.3d 745, 748 (Tenn. 2010). In State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011), this
Court abolished any distinction between the standard of proof required at trial in cases based
solely upon circumstantial evidence and that in cases where direct evidence of guilt is
presented by the State. The standard of review is, therefore, identical whether the conviction
is based upon direct evidence or circumstantial evidence or a combination of both, as in the
case before us. Id. at 379; see also Hanson, 279 S.W.3d at 275.

       Felony murder is defined, in relevant part, as the “killing of another committed in the
perpetration of or attempt to perpetrate . . . robbery.” Tenn. Code Ann. § 39-13-202(a)(2)
(2010). “Robbery is the intentional or knowing theft of property from the person of another
by violence or putting the person in fear.”9 Id. § 39-13-401(a). The State is, of course,
required to prove each and every element of the offense during the course of the trial.

       Self-defense is a question of fact for the jury. State v. Clifton, 880 S.W.2d 737, 743
(Tenn. Crim. App. 1994); State v. Ivy, 868 S.W.2d 724, 727 (Tenn. Crim. App. 1993). At
the time of the shooting, self-defense was defined by statute, which, in pertinent part,
provided as follows:

        (a) A person is justified in threatening or using force against another person
        when and to the degree the person reasonably believes the force is immediately
        necessary to protect against the other’s use or attempted use of unlawful force.
        The person must have a reasonable belief that there is an imminent danger of
        death or serious bodily injury. The danger creating the belief of imminent
        death or serious bodily injury must be real, or honestly believed to be real at
        the time, and must be founded upon reasonable grounds. There is no duty to
        retreat before a person threatens or uses force.

        ....

        (d) The threat or use of force against another is not justified if the person
        provoked the other individual’s use or attempted use of unlawful force . . . .

Tenn. Code Ann. § 39-11-611 (2006).

        By the terms of this statute, the jury was called upon to determine whether the


        9
        “A person commits theft of property if, with intent to deprive the owner of property, the person
knowingly obtains or exercises control over the property without the owner’s effective consent.” Id. § 39-14-
103(a).

                                                    -16-
Defendant had a reasonable belief that he was in “imminent danger of death or serious bodily
injury” and whether he “provoked the . . . use or attempted use of unlawful force” against
him. Id. At the conclusion of the proof, the jury, which has the duty to consider the
testimony, address the credibility of the witnesses, and reconcile any conflicts in the evidence
offered, rejected the Defendant’s claim of self-defense, concluding instead that he had caused
the death of the victim in the perpetration of a robbery.

        In this appeal, we must afford the State the strongest legitimate interpretation of the
evidence. Vasques, 221 S.W.3d at 521. George Hammontree testified that he saw the
Defendant pointing a rifle at the victim, who held his hands in the air. Although
Hammontree did not see the actual shooting, he was familiar with weaponry and identified
the first three shots he heard as fired from a .22 caliber automatic weapon. He described the
final shot as having been fired from a weapon with a higher caliber. Other proof established
that a single shot was fired from the victim’s .38 caliber revolver. Hammontree identified
the Defendant as the perpetrator, first from a photographic array and later at trial.

       Rebecca Ann Carpenter heard a gunshot, saw the Defendant holding a long gun, and
ran from the scene. She testified that the victim had a wallet when she left his car. The
police conducting the investigation at the scene did not find a wallet in the victim’s
possession. Ms. Carpenter identified the Defendant from a photographic array.

        James Blackwell, who was in jail with the Defendant before the trial in this case,
testified that the Defendant admitted pointing a .22 caliber rifle at the victim, demanding his
money, and shooting the victim. Blackwell recalled that the Defendant also claimed to have
taken almost $10,000 from the victim’s pocket. Consistent with the statement he made to
Investigator Still, the Defendant told Blackwell that he fired only after the victim shot first.

        In his statement to Investigator Still, the Defendant admitted shooting at the victim
three or four times with a .22 caliber weapon. As indicated previously, however, he claimed
that the victim had fired first and that he was acting in self-defense.

        Viewed in the light most favorable to the State, the proof established that the
Defendant shot and killed the victim during the course of a robbery, which satisfies the
elements necessary to support a conviction for felony murder. Because a rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt, the evidence
in the record is sufficient to support the verdict of the jury.

                                           IV.
      The Defendant asserts that the trial court committed error by limiting his cross-
examination of three witnesses for the State: George Hammontree, Darlene Thomas, and

                                              -17-
Investigator Still.

        Cross-examination is a fundamental right afforded by the Confrontation Clause of the
Sixth Amendment. U.S. Const. amend VI; Delaware v. Van Arsdall, 475 U.S. 673, 680
(1986); see also Tenn. Const. art. I, § 9. A component part of this constitutional protection
is the right to establish bias or to otherwise impeach the credibility of a witness. Rice, 184
S.W.3d at 670; State v. Sayles, 49 S.W.3d 275, 279 (Tenn. 2001); State v. Howell, 868
S.W.2d 238, 252 (Tenn. 1993). The propriety, scope, manner, and control of cross-
examination of witnesses, however, remain within the discretion of the trial court. State v.
Reid, 213 S.W.3d 792, 839 (Tenn. 2006); Rice, 184 S.W.3d at 670. The trial court abuses
its discretion by unreasonably restricting a defendant’s right to cross-examine a witness
against him. Reid, 213 S.W.3d at 839; Rice, 184 S.W.3d at 670; Davis v. State, 212 S.W.2d
374, 375 (Tenn. 1948).

       When a defendant is denied the right to conduct an effective cross-examination, the
conviction will stand only if the violation is deemed harmless beyond a reasonable doubt.
Rice, 184 S.W.3d at 670; Sayles, 49 S.W.3d at 280; see also State v. Rodriguez, 254 S.W.3d
361, 371 (Tenn. 2008) (discussing the harmlessness standard for constitutional errors).
Whether an error is harmless depends upon various factors, including “‘the importance of the
witness’ testimony in the prosecution’s case, whether the testimony was cumulative, the
presence or absence of evidence corroborating or contradicting the testimony of the witness
on material points, the extent of cross-examination otherwise permitted, and, of course, the
overall strength of the prosecution’s case.’” Rice, 184 S.W.3d at 670-71 (quoting Van
Arsdall, 475 U.S. at 684).

      With these principles in mind, we turn to the specific complaints made by the
Defendant regarding limitations on his cross-examination of the State witnesses.

                                  A. George Hammontree
         The Defendant argues that the trial court unreasonably restricted his cross-
examination of George Hammontree by denying his request to inform the jury that the State
dismissed forgery and theft charges against Hammontree two days after he testified at the
trial of this case. When the State dismissed the charges against Hammontree, the Defendant
asked permission to inform the jury of the dismissal either through judicial notice or by
calling a court official to testify.10 The State acknowledged that the charges against
Hammontree had been dismissed, but asserted that the dismissal was not in exchange for his
testimony in this case. The trial court refused to allow the Defendant to offer proof that the
charges had been dismissed. The Court of Criminal Appeals held that the trial court did not

       10
            The charges against Hammontree were in the same court as the instant case.

                                                  -18-
err, noting that the State and Hammontree specifically denied the existence of any agreement
to dismiss the charges in exchange for the testimony.

        Initially, proof suggesting that a witness received or had reason to expect leniency
from the State typically constitutes relevant evidence of bias. See State v. Smith, 893 S.W.2d
908, 924 (Tenn. 1994); Neil P. Cohen et al., Tennessee Law of Evidence § 6.16[2][a], at 6-
174 to -175 (5th ed. 2005); see also United States v. Abel, 469 U.S. 45, 52 (1984) (“Proof
of bias is almost always relevant because the jury, as finder of fact and weigher of credibility,
has historically been entitled to assess all evidence which might bear on the accuracy and
truth of a witness’s testimony.”). Moreover, this Court has previously set out the parameters
of the right to impeach a witness based upon lenient treatment from the State regarding
criminal charges. For example, in Sayles, one of the witnesses for the State, who was in
custody on a charge of aggravated robbery, initially refused to testify, contending that the
defendant had made threats against him and his family. 49 S.W.3d at 277-78 & n.2.
Following a discussion outside of the presence of the jury, the State called the witness, who
provided key, incriminating testimony against the defendant. Id. at 277-78. After the witness
was excused, the trial court granted a request by the State to reduce the bond for a pending
charge against the witness. Id. at 278 & n.3. In addition, the State announced its intent to
reduce the charge against the witness, which it later did. Id. at 278 & n.4. The trial court
denied a request by the defendant to inform the jury of the bond reduction or to make an offer
of proof as to whether the State provided favorable treatment to the witness in exchange for
his testimony. Id. at 278. This Court ruled that the trial court had erred, holding that the
defendant “should have been allowed to examine witnesses to determine whether there was
a connection between the largesse extended to [the witness] and his testimony.” Id. at 279.

        Similarly, in Smith, a State witness received a favorable plea bargain on a pending
felony charge soon after coming forth with pertinent information. 893 S.W.2d at 923. The
trial court did not allow the defendant to cross-examine the witness about possible bias. Id.
This Court ruled that the trial court should not have restricted the defendant from addressing
the issue on cross-examination. Id. at 924.

        The same reasoning applies here. Two days after Hammontree provided incriminating
evidence in this case, the State dismissed the forgery and theft charges against him. The
dismissal of the charges was relevant evidence of bias, particularly in light of its timing. The
fact that the State and Hammontree denied the existence of a connection between his
testimony and the dismissal of the charges did not justify the exclusion of contrary evidence
for the jury to weigh in evaluating the credibility of that testimony. See Sayles, 49 S.W.3d
at 279-80 (finding that evidence that the State recommended a bond reduction out of concern
for the safety of the witness rather than in exchange for his testimony did not justify the
exclusion of contrary proof). The trial court erred by failing to afford the Defendant the

                                              -19-
opportunity to impeach Hammontree by introducing evidence of bias.11

        In our view, however, this error qualifies as harmless beyond a reasonable doubt. In
his recorded statement to Investigator Still, the Defendant acknowledged that he shot the
victim. He informed Blackwell that he had shot and robbed the victim. Although the
testimony provided by Hammontree was important to the State, he was not the only eye
witness. Ms. Carpenter also testified that she saw the Defendant pointing a long-barrel gun
at the victim, which contradicted the Defendant’s testimony that he fired a pistol at the victim
in self-defense. Moreover, despite the improper exclusion of the dismissal of the charges
against Hammontree, the trial court did not otherwise unduly restrict the Defendant from
impeaching his credibility. For example, the trial court permitted the Defendant to question
Hammontree about his various prior convictions as well as the pending forgery and theft
charges, including whether the State had promised him favorable treatment as to those
charges in exchange for his testimony. Furthermore, because the Defendant did not offer any
other evidence of a possible connection between the dismissal of the charges against
Hammontree and his testimony, the evidence excluded as a result of the error was limited to
the fact of the dismissal. Cf. Sayles, 49 S.W.3d at 279-80 (noting that error deprived the
defendant of the opportunity to examine witnesses regarding a possible connection between
the leniency afforded the witness and his testimony). In our view, the improper exclusion
of evidence of the dismissal qualified, under these circumstances, as harmless beyond a
reasonable doubt. See Rodriguez, 254 S.W.3d at 371; Rice, 184 S.W.3d at 670-71.

                                    B. Darlene Thomas
        The Defendant next contends that the trial court unreasonably restricted the cross-
examination of Darlene Thomas regarding her contact with Bennie Pruitt, who was
Hammontree’s aunt and the purported victim in the forgery and theft charges against him.
During the cross-examination of Ms. Thomas, the Defendant attempted to ask her about any
efforts she had made to get Pruitt to withdraw the charges in exchange for Hammontree’s


        11
           The fact that the Defendant sought to show the dismissal of the charges through extrinsic evidence
rather than further examination of Hammontree does not alter our conclusion. Tennessee Rule of Evidence
616 provides that “[a] party may offer evidence by cross-examination, extrinsic evidence, or both, that a
witness is biased in favor of or prejudiced against a party or another witness.” In addition, we have
previously acknowledged that the right to impeach the credibility of a witness encompasses the examination
of witnesses other than the witness whose credibility is at issue. See, e.g., Sayles, 49 S.W.3d at 279 (noting
that the defendant should have been permitted to “examine witnesses” to introduce evidence that the witness
for the State was biased); Howell, 868 S.W.2d at 252 (holding that the trial court erred by refusing to allow
the defendant to impeach the former recorded testimony of his co-defendant with evidence that the co-
defendant later recanted that testimony); see also State v. Reid, 882 S.W.2d 423, 428-29 (Tenn. Crim. App.
1994) (holding that the trial court erred by not allowing the defendant to impeach a witness through cross-
examination and extrinsic evidence).

                                                    -20-
testimony in this case. The State objected to this line of questioning, and the trial court
sustained the State’s objection in part, allowing the Defendant to ask Ms. Thomas about her
relationship with Hammontree but holding that any further questioning on the issue would
have to be directed toward Hammontree. In response to the cross-examination, Ms. Thomas
contended that she did not have a relationship with Hammontree but acknowledged that she
had contacted Pruitt upon finding out that she was Hammontree’s aunt. The Defendant did
not address the issue during his subsequent examination of Hammontree. The Court of
Criminal Appeals found that the trial court had not erred, noting in particular the Defendant’s
failure to follow up on this issue during Hammontree’s testimony.

        We also hold that the trial court’s restriction on the cross-examination did not amount
to an abuse of discretion. Because the defense primarily sought to establish that
Hammontree, rather than Ms. Thomas, provided incriminating testimony against the
Defendant as part of some arrangement to secure the dismissal of his own criminal charges,
the trial court did not act unreasonably by directing that the matter be addressed during
Hammontree’s testimony. Under these circumstances, there was no error.

                                   C. Investigator Still
       The Defendant further argues that the trial court committed error by allowing the State
to play a redacted recording of his interview with Investigator Still without permitting
questions about the redacted portions of the recording.

       During the interview, the Defendant admitted shooting the victim, but maintained that
he did so in self-defense. During a redacted portion of the recording, Investigator Still told
the Defendant that

       there is one spectrum where you could spend the rest of your life in jail . . . and
       then you’ve got stuff on the other end, and it just depends on what you tell me.
       But it’s a big difference between cutting a little bit of time and spending the
       rest of your life in jail.

In another redacted portion, Investigator Still said to the Defendant,

       This is your life, and this is a life decision that you’ve got to make . . . . [I]f
       you don’t need to spend the rest of your life in jail, I don’t want to be part of
       that, but you’ve got to be straight up with me, and you’ve got to be
       truthful . . . . I know the guy shot at you.

      The trial court allowed the State to redact these portions of the recording pursuant to
Tennessee Code Annotated section 40-35-201(b) (2010), which provides that in non-capital

                                              -21-
criminal cases, “the judge shall not instruct the jury, nor shall the attorneys be permitted to
comment at any time to the jury, on possible penalties for the offense charged.” While the
Defendant had been provided with an unedited copy of the recording, the trial court denied
his request to review the redacted version of the recording before it was played for the jury.
The trial court also refused to allow the Defendant to cross-examine Investigator Still about
the redactions, explaining that the confession was voluntary and “[w]e’re not going into
punishments.” On redirect examination, however, Investigator Still acknowledged that he
used the technique of “minimilization,” which he described as “making light” of the incident
in question, as well as the technique of telling the suspect that he had information about the
shooting that in reality he did not have. To illustrate, Investigator Still admitted telling the
Defendant during the interrogation that he knew the victim had shot at the Defendant first.

        The Court of Criminal Appeals held that Tennessee Code Annotated section 40-35-
201(b) did not provide a basis for redacting the recording and that the trial court erred by not
allowing the Defendant to explore the redacted portions of the recording during his cross-
examination of Investigator Still. Nevertheless, the Court of Criminal Appeals found the
error to be harmless, primarily based on Investigator Still’s testimony. Echols, 2011 WL
2418737, at *21.

        We agree with the Court of Criminal Appeals. In our view, the trial court did abuse
its discretion by restricting the cross-examination of Investigator Still as to the redacted
portions of the interview. Tennessee Code Annotated section 40-35-201(b) merely prohibits
trial judges, the State, and the defense from commenting to the jury “on possible penalties
for the offense charged.” Nothing in the text of section 40-35-201(b) prohibits the
introduction of a recorded statement by a witness, made prior to any charge, that a suspect
could face “life in jail” as opposed to “a little bit of time” depending on what he tells the
interrogating officer. The Court of Criminal Appeals properly ruled, therefore, that section
40-35-201(b) neither mandated nor justified limitations on cross-examination.12

         Nor did the trial court’s prior ruling on the voluntariness and admissibility of the
statement justify restricting the cross-examination. While the trial court’s role is to decide
the voluntariness of a defendant’s statement in determining its admissibility as evidence at
trial, see Mann, 959 S.W.2d at 528, that does not alter the function of the jury to consider the
truthfulness of a statement made to the police. Pursley, 550 S.W.2d at 950. “To aid them
in resolving these questions the jury may hear evidence of the circumstances under which the
confession was procured.” Id. (quoting Wynn v. State, 181 S.W.2d 332, 333 (Tenn. 1944));
see also Crane v. Kentucky, 476 U.S. 683, 690-91 (1986) (holding that exclusion of evidence

       12
           The trial court also should have allowed the Defendant to review the redacted version of the
recording prior to it being played for the jury.

                                                 -22-
showing the circumstances of a defendant’s confession violated his constitutional right to
present a complete defense). By limiting the cross-examination of Investigator Still in this
manner, the trial court committed error.

       As noted by the Court of Criminal Appeals, however, Investigator Still’s testimony
on redirect examination made the jury aware that he had employed interrogation techniques
designed to elicit an incriminating statement. More importantly, the statements made by the
Defendant during his interrogation were entirely consistent with the theory of self-defense
he argued at trial. Cf. Crane, 476 U.S. at 691 (reasoning that, because the accused’s defense
was that he did not commit the offense charged and falsely confessed, “introducing evidence
of the physical circumstances that yielded the confession was all but indispensable to any
chance of [his defense] succeeding”). Under these circumstances, the unwarranted restriction
on the cross-examination of Investigator Still qualified as harmless beyond a reasonable
doubt, having no effect on the outcome of the trial. See Rodriguez, 254 S.W.3d at 371.

                                         Conclusion
       Because the collective information of the police established probable cause for the
warrantless arrest of the Defendant, his statement acknowledging that he had shot the victim
and disposed of the weapon was properly admitted at trial. Although the trial court
erroneously limited the cross-examination of two State witnesses, the errors qualified as
harmless beyond a reasonable doubt as other evidence mitigated the effect of these errors.
The judgment is, therefore, affirmed. It appearing that the Defendant is indigent, costs are
taxed to the State of Tennessee.




                                                   _________________________________
                                                   GARY R. WADE, CHIEF JUSTICE




                                            -23-